NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4290-18T1

L.K. and T.K.,
on behalf of minor child, A.K.,

          Petitioners-Appellants,

v.

BOARD OF EDUCATION OF THE
TOWNSHIP OF MANSFIELD,
BURLINGTON COUNTY,

     Respondent-Respondent.
______________________________

                    Argued September 14, 2020 – Decided November 2, 2020

                    Before Judges Mayer and Susswein.

                    On appeal from the New Jersey Commissioner of
                    Education, Docket No. 82-3/16.

                    David R. Giles argued the cause for appellants.

                    Casey P. Acker argued the cause for respondent Board
                    of Education of the Township of Mansfield, Burlington
                    County (Lenox, Socey, Formidoni, Giordano, Lang,
                    Carrigg & Casey, LLC; attorneys, Casey P. Acker on
                    the brief).
            Gurbir S. Grewal, Attorney General, attorney for
            respondent Commissioner of Education (Sadia
            Ahsanuddin, Deputy Attorney General, on the
            statement in lieu of brief).

PER CURIAM

      Petitioners L.K. and T.K. appeal from a final decision by the

Commissioner of Education, affirming the determination by the Mansfield

Township school board (Board) that their seven-year-old daughter, A.K.,

harassed, intimidated, or bullied a fellow second-grade classmate, N.V. 1 N.V.,

who was born a male, was transitioning from expressing herself as male to

female.2   The allegations of harassment, intimidation, and bullying (HIB)

stemmed from A.K. asking N.V. inappropriate questions concerning N.V.'s

gender expression as a female.

      Petitioners contend they were denied due process during the initial

adjudicatory process before the Board. They assert they should have been

afforded the same procedural rights that apply when a student faces a long-term

suspension, including the right to cross-examine witnesses at the Board hearing.


1
  We use initials to refer to the petitioners and the children involved to protect
their privacy.
2
   Throughout the record, N.V. was referred to with masculine personal
pronouns. We choose instead to use the personal pronoun consistent with her
gender expression and preference.
                                                                          A-4290-18T1
                                        2
We disagree. The framework for adjudicating HIB allegations is set forth in the

Anti-Bullying Bill of Rights Act (ABR), N.J.S.A. 18A:37-13 to -47 and

administrative code promulgated by the Commissioner of Education as

authorized by the State Board of Education. We are satisfied those procedures

meet constitutional requirements.

      Petitioners also contend that the Commissioner abused his discretion in

affirming the Board's determination that A.K. engaged in HIB, as defined in

N.J.S.A. 18A:37-14. Our review of the record shows the Board presented

testimonial evidence that, if found credible, would establish that A.K. engaged

in HIB based on N.V.'s gender identity and expression.            However, the

Administrative Law Judge (ALJ) who presided over the five-day plenary hearing

discounted the credibility of some of the testimony, concluding that the Board

relied heavily on uncorroborated evidence. Most notably, the ALJ concluded

that the Board failed to corroborate its determination that A.K. persisted in

questioning, teasing, and threatening N.V. after school staff and her mother told

her that this behavior was hurting N.V. and needed to stop.

      Although a single wrongful act can constitute HIB, in this instance it is

clear from the Commissioner's final decision that the determination A.K.

engaged in HIB was predicated on the finding that A.K. persisted in questioning


                                                                         A-4290-18T1
                                       3
N.V. about her gender identity after the initial school bus incident. In other

words, the Commissioner's decision presupposed that A.K. engaged in repetitive

conduct after being counseled to stop. However, that critical finding is contrary

to the factual finding made by the ALJ. The final agency decision fails to

explain why the Commissioner rejected the ALJ's assessment of the credibility

of the evidence presented by the Board, as required by the Administrative

Procedures Act (APA), N.J.S.A. 52:14B-10(c). We therefore are constrained to

remand the matter to the Commissioner to make explicit findings as to whether

the ALJ's assessment of the testimony regarding A.K.'s allegedly persistent

conduct was arbitrary, capricious, or unreasonable, or was not supported by

sufficient, competent, and credible evidence in the record.

                                     I.

      We presume the parties are familiar with the procedural history and

circumstances leading to this appeal. We therefore only briefly summarize the

relevant facts. The parties do not dispute that A.K. questioned N.V. about

wearing a dress while riding together on the school bus. The Board determined

that the following day, A.K. teased and intimidated N.V. in the school

lunchroom despite having previously been told not to question N.V. about her

clothing or appearance. Relying on this allegation of repeated conduct, the


                                                                         A-4290-18T1
                                          4
Board determined that A.K. engaged in HIB.3 In contrast to the initial school

bus event, the parties continue to dispute the nature and circumstances of the

second purported incident in the cafeteria.


3
    HIB is defined as:

              any gesture, any written, verbal or physical act, or any
              electronic communication, whether it be a single
              incident or a series of incidents, that is reasonably
              perceived as being motivated either by any actual or
              perceived characteristic, such as race, color, religion,
              ancestry, national origin, gender, sexual orientation,
              gender identity and expression, or a mental, physical or
              sensory disability, or by any other distinguishing
              characteristic, that takes place on school property, at
              any school-sponsored function, on a school bus, . . . that
              substantially disrupts or interferes with the orderly
              operation of the school or the rights of other students
              and that:

                 a. a reasonable person should know, under the
                    circumstances, will have the effect of physically
                    or emotionally harming a student or damaging
                    the student's property, or placing a student in
                    reasonable fear of physical or emotional harm to
                    his person or damage to his property.

                 b. has the effect of insulting or demeaning any
                    student or group of students; or

                 c. creates a hostile educational environment for the
                    student by interfering with a student's education
                    or by severely or pervasively causing physical or
                    emotional harm to the student.


                                                                           A-4290-18T1
                                          5
      Petitioners filed a verified petition of appeal with the Commissioner

challenging the Board's decision and seeking to expunge the Board's HIB

determination from A.K.'s school files as well as from the files maintained by

the State. The matter was submitted to an ALJ as a contested case.

      The ALJ convened a plenary hearing over the course of five days in late

2017 to early 2018. The Board presented testimony from five witnesses: (1) the

principal of A.K. and N.V.'s elementary school; (2) the school's anti-bullying

specialist; (3) the attorney who represented the Board during the course of this

matter; (4) a member of the Board; and (5) the school district's superintendent.

Petitioners presented a single witness, T.K., who is A.K.'s mother.

      After receiving post-hearing submissions, the ALJ rejected petitioners'

contention that they were not afforded adequate due process during the hearing

before the Board.    The ALJ also concluded in her thirty-eight-page initial

decision that the school district's investigation was riddled with mistakes and

was deficient with respect to the cafeteria incident. In doing so, the ALJ made

detailed findings regarding the credibility of the testimony presented by the




            [N.J.S.A. 18A:37-14.]


                                                                        A-4290-18T1
                                       6
Board and concluded the Board's decision was arbitrary, capricious, and

unreasonable.

      Both parties filed exceptions to the ALJ's initial decision. On April 22,

2019, the Commissioner issued a final decision rejecting the ALJ's initial

decision in part and concluded that the Board's determination that A.K.

committed an act of HIB was not arbitrary, capricious, or unreasonable.

                                     II.

      We first address petitioners' contention that the statutory and regulatory

framework for adjudicating allegations of HIB affords inadequate due process.

Those procedures are set forth in N.J.S.A. 18A:37-15 and N.J.A.C. 6A:16-7.7.

      When school officials receive a report of HIB, the statute requires:

            [I]nvestigation shall be initiated by the principal or the
            principal's designee within one school day of the report
            of the incident and shall be conducted by a school anti-
            bullying specialist. The principal may appoint
            additional personnel who are not school anti-bullying
            specialists to assist in the investigation. The
            investigation shall be completed as soon as possible,
            but not later than 10 school days from the date of the
            written report of the incident of harassment,
            intimidation, or bullying. In the event that there is
            information relative to the investigation that is
            anticipated but not yet received by the end of the 10-
            day period, the school anti-bullying specialist may
            amend the original report of the results of the
            investigation to reflect the information[.]


                                                                          A-4290-18T1
                                           7
               [N.J.S.A. 18A:37-15(b)(6)(a).]

      Following the investigation, the school principal and the anti-bullying

specialist make a preliminary determination as to whether the incident involves

HIB conduct as defined in N.J.S.A. 18A:37-14. N.J.A.C. 6A:16-7.7(a)(ix)(1).

That preliminary determination must be provided to the superintendent of

schools within two days of completing the investigation. N.J.S.A. 18A:37 -

15(b)(6)(b).     The superintendent may then "decide to provide intervention

services, establish training programs to reduce harassment, intimidation, or

bullying and enhance school climate, impose discipline, order counseling as a

result of the findings of the investigation, or take or recommend other

appropriate action." Ibid.

      This stage is when the school board first becomes involved in the HIB

adjudicatory process. The board must receive the results of the investigation

"no later than the date of the board of education meeting next following the

completion of the investigation, along with information on any services

provided, training established, discipline imposed, or other action taken or

recommended by the superintendent." N.J.S.A. 18A:37-15(b)(6)(c). When the

board next meets after receipt of the report, the statute requires the board to




                                                                       A-4290-18T1
                                         8
"issue a decision, in writing, to affirm, reject, or modify the superintendent's

decision." N.J.S.A. 18:37-15(b)(6)(e).

        The statute further provides that before the board makes an HIB

determination, the

             parents or guardians of the students who are parties to
             the investigation shall be entitled to receive information
             about the investigation, in accordance with federal and
             State law and regulation, including the nature of the
             investigation, whether the district found evidence of
             harassment, intimidation, or bullying, or whether
             discipline was imposed or services provided to address
             the incident of harassment, intimidation, or bullying.

             [N.J.S.A. 18A:37-15(b)(6)(d).]

        After receiving notice, parents or guardians are afforded sixty days to

apply for a hearing before the board of education "concerning the written

information about a harassment, intimidation, or bullying investigation,

pursuant to N.J.S.A. 18A:37-15(b)(6)(d)." N.J.A.C. 6A:16-7.7(a)(xi)(1). The

board must convene a hearing within ten days of receiving such a request.

N.J.S.A. 18A:37-15(b)(6)(d). During the hearing, "the board may hear from the

school anti-bullying specialist about the incident, recommendations for

discipline or services, and any programs instituted to reduce such incidents."
Ibid.



                                                                          A-4290-18T1
                                         9
      Petitioners posit that the consequences of an HIB finding are comparable

to a long-term suspension, and students charged with HIB should accordingly

be afforded comparable procedural rights.4       They note the framework for

adjudicating long-term suspensions is different from the framework for

adjudicating HIB determinations.     Specifically, students facing a long -term

suspension are provided pre-hearing notice of the specific testimony and charges

against the student and are afforded the right to confront and cross-examine the

witnesses against them at a school board hearing. 5            N.J.A.C. 6A:16-

7.3(a)(10)(ii), (a)(11). Petitioners ask us to engraft those additional procedural

rights onto the process for adjudicating HIB allegations. We decline to do so.

      Petitioners cite no precedent to support their request that we rewrite the

adjudicatory procedures specified in the ABR and administrative code to

incorporate procedures used in long-term suspension proceedings for HIB

proceedings.   Petitioners' constitutional argument, rather, is based on their

assertion that the potential impact of an HIB determination on a future college



4
 A long-term suspension means a suspension from school of ten or more days.
N.J.A.C. 6A:16-7.3(a).
5
  Of course, petitioners had the right to cross-examine the Board's witnesses at
the plenary hearing before the ALJ as part of the administrative appeal of the
Board's determination.
                                                                          A-4290-18T1
                                       10
application is "far more deleterious" than a short-term suspension. We do not

embrace that proposition.

      We do not dispute that "[w]hat due process requires depends in part on

'the private interest at stake[.]'" In re R.P., 333 N.J. Super. 105, 115 (App. Div.

2000). We disagree, however, that the interests at stake in HIB hearings are

invariably comparable to the interests at stake in long-term suspension hearings.

Petitioners' supposition that their daughter may suffer future harm from the HIB

determination is simply too speculative to raise constitutional concern. HIB

determinations are confidential and not readily accessible by the public.

Petitioners have not presented any evidence to show that the HIB determination

will be revealed years from now if and when A.K. applies for college, or that

the HIB charge sustained against her as a second-grader, if revealed, will

jeopardize her prospects for college admission.

      In view of the speculative nature of petitioners' future harm argument, we

decline to substitute our judgment for that of the Legislature. The Legislature

in enacting the ABR, as well as the Commissioner and State Board of Education

in promulgating the corresponding provisions of administrative code, were free

to mirror the procedures that are used when adjudicating long-term suspensions.

They chose not to.


                                                                           A-4290-18T1
                                       11
        We add the requirements of due process balance the private interests at

stake against fiscal and administrative burdens. See id. at 115 ("What due

process requires depends in part on 'the private interest at stake' and on 'the fiscal

and administrative burdens . . . additional procedural safeguards would entail.'"

(quoting J.E. ex rel. G.E. v. Dep't of Human Servs., 131 N.J. 552, 566–67

(1993)). The additional administrative burdens of affording a trial-like forum

at school board hearings to adjudicate all HIB allegations could be substantial.

        A school's response to an HIB incident is tailored to the circumstances

and need not entail discipline rising to the level of a suspension. 6 In any case

where the seriousness of the HIB conduct warrants a long-term suspension, the

student facing discipline would certainly be entitled to the procedural rights that

petitioners now seek. To demand a trial-like hearing in all HIB cases, however,

would in many cases impose an administrative burden incommensurate with the

interests at stake. We are not convinced, moreover, that the Due Process Clause

requires subjecting a seven-year old HIB victim to cross-examination at a school

board hearing. We therefore conclude that the HIB adjudicatory framework set

forth in the ABR and administrative code adequately protects the rights of

students alleged to have committed HIB.


6
    In this instance, A.K. was not suspended but rather received detention.
                                                                              A-4290-18T1
                                         12
                                             III.

      We next address petitioners' contention that the Board and the

Commissioner abused their discretion in determining that A.K. engaged in HIB

conduct.    In addressing that contention, we focus on the Commissioner's

rejection of the ALJ's conclusion that the Board's determination was arbit rary,

capricious, or unreasonable.

       The ALJ noted that "[t]he majority of the facts [were] not in dispute[,]

[but] there [were] some disputed facts that . . . require[d] a credibility analysis."

The ALJ found that the investigation and substantive case of HIB against A.K.

suffered from mistakes and deficiencies. In this vein, the ALJ reasoned that

"[t]he Board decision was not made in bad faith; however, it was made with

reliance on faulty information of the circumstances that led to the HIB

determination and incorrect statements of the law."

      When analyzing some of the investigation's mistakes and deficiencies, the

ALJ further observed that the Board's witnesses "often contradicted each other,"

which made it difficult to understand what happened between A.K. and N.V.

and whether HIB continued after the bus incident. The ALJ found, for example,

the Board's witnesses "confused information that they received from [N.V.'s]

mother with information they received from students."


                                                                             A-4290-18T1
                                        13
         The ALJ carefully explained why she discounted the testimony of the

school principal and anti-bullying specialist with respect to the cafeteria

incident, finding that their testimony was not sufficiently reliable and credible.

The ALJ concluded the cafeteria incident was uncorroborated. The ALJ further

concluded that there was insufficient evidence that A.K. continued to question

or threaten N.V. The ALJ thus viewed the case as a single corroborated event

of questioning by A.K.—the school bus incident—that caused N.V. to become

upset.

         The ALJ also determined there was insufficient evidence indicating that

A.K. substantially disrupted or interfered with N.V.'s rights or that she knew or

should have known she would emotionally harm N.V. The ALJ noted A.K. and

N.V. have largely overcome any tension between them—indeed, the record

reflects that they have become friends who play together. Further, the ALJ noted

that N.V. even invited A.K. to attend her counseling sessions.          The ALJ

ultimately concluded that A.K.'s conduct was not HIB.

         The Commissioner rejected the ALJ's thirty-eight page written opinion in

his own four-page final agency decision. In that decision, the Commissioner

found:

               A.K. admitted that she repeatedly questioned N.V. and
               made comments to him about his name, his hair, and

                                                                          A-4290-18T1
                                        14
            the clothing he wore. A.K. persisted despite warnings
            from school staff that such remarks were unacceptable,
            and instructions from her mother to discontinue. In
            addition to her harassment of N.V., A.K. threatened
            N.V. regarding his reporting of her behavior, which was
            verified by N.V. during the course of the HIB
            investigation. It is clear from the record that A.K.'s
            behavior was motivated by N.V.'s gender identity and
            expression. Moreover, A.K.'s conduct took place on
            the school bus and on school grounds, and consequently
            interfered with N.V.'s rights and the rights of other
            students. In fact, for a period of time, N.V.'s parents
            drove him to school because he did not want to ride on
            the same bus as A.K. A.K.'s behavior was not only
            demeaning to N.V., but also caused him emotional
            harm and created a hostile educational environment.
            Although the Commissioner [was] mindful that A.K.
            was only seven years old at the time of the incidents,
            the Commissioner [found] she should have known that
            her persistent conduct was causing emotional harm to
            N.V. given that she was repeatedly counselled that her
            behavior was not appropriate. Therefore, the Board's
            determination that A.K. committed an act of HIB was
            not arbitrary, capricious[,] or unreasonable.

            [emphasis added.]


      As we have noted, although HIB can be established based on a single

incident, in this instance, it is clear from the underscored portions of the final

agency decision that the Commissioner found that A.K. continued to engage in

HIB conduct after the school bus incident and after being counseled to stop. We

presume this finding of fact is critical to the conclusion by the Board and the


                                                                          A-4290-18T1
                                       15
Commissioner that A.K.'s conduct rose to the level of HIB as defined in N.J.S.A.

18A:37-14. The Commissioner's final decision, however, does not acknowledge

that the ALJ reached a contrary conclusion much less explain the reasons for

rejecting the ALJ's assessment of the credibility of the Board's witnesses.

      The scope of our review of an administrative agency's final decision is

limited. In re Hermann, 192 N.J. 19, 27 (2007). The "final determination of an

administrative agency . . . is entitled to substantial deference." In re Eastwick

Coll. LPN-to-RN Bridge Program, 225 N.J. 533, 541 (2016) (citing Univ.

Cottage Club of Princeton N.J. Corp. v. N.J. Dep't of Envtl. Prot., 191 N.J. 38,

48 (2007)); see also In re Carroll, 339 N.J. Super. 429, 437 (App. Div. 2001)

(finding a "'strong presumption of reasonableness attaches to the actions of the

administrative agencies.'" (quoting In re Vey, 272 N.J. Super. 199, 205 (App.

Div. 1993), aff'd, 135 N.J. 306 (1994))). An appellate court "ordinarily should

not disturb an administrative agency's determinations or findings unless there is

a clear showing that (1) the agency did not follow the law; (2) the decision was

arbitrary, capricious, or unreasonable; or (3) the decision was not supported by

substantial evidence." In re Virtua-West Jersey Hosp. Voorhees for a Certificate

of Need, 194 N.J. 413, 422 (2008); see also Flagg v. Essex Cty. Prosecutor, 171
N.J. 561, 571 (2002) (noting that the abuse-of-discretion standard is established


                                                                         A-4290-18T1
                                      16
"when a decision is 'made without a rational explanation, inexplicably departed

from established policies, or rested on an impermissible basis.'") (quoting

Achacoso-Sanchez v. Immigr. & Naturalization Serv., 779 F.2d 1260, 1265 (7th

Cir. 1985))).

      When a contested case is submitted to the Office of Administrative Law

for a hearing, the agency head must review the record submitted by the ALJ and

give attentive consideration to the ALJ's initial decision. N.J. Dep't of Pub.

Advocate v. N.J. Bd. of Pub. Utils., 189 N.J. Super. 491, 500 (App. Div. 1983).

The agency head nonetheless remains the primary factfinder and maintains the

ultimate authority to reject or modify findings of fact, conclusions of law, or

interpretations of agency policy. Id. at 507 (citing N.J.S.A. 52:14B-10(c)).

      Even so, ALJs are not mere conduits for transmitting evidence to the

agency head, and they should not be considered "second-tier players or hold an

inferior status as factfinders." In re Hendrickson, 235 N.J. 145, 160 (2018).

"When an ALJ has made factual findings by evaluating the credibility of lay

witnesses, the [agency head] may no longer sift through the record anew to make

its own decision[.]" Cavalieri v. Bd. of Trs. of Pub. Emps. Ret. Sys., 368 N.J.

Super. 527, 534 (App. Div. 2004).




                                                                         A-4290-18T1
                                      17
       Accordingly, when an agency head strays from the factual findings of an

ALJ, we need not accord the agency head the level of deference we ordinarily

recognize in reviewing final administrative decisions. See H.K. v. State of N.J.

Dep't of Human Servs., 184 N.J. 367, 384 (2005) (noting that it is "not for . . .

the agency head to disturb" ALJs' credibility determinations based upon live

witness testimony); Clowes v. Terminix Int'l, Inc., 109 N.J. 575, 587–88 (1988)

(declining to defer to the agency head's assessment of witness credibility when

the ALJ was the one who heard live testimony).

      Furthermore, and of special significance in this appeal, an agency head

may not reject or modify findings of fact as to issues of credibility of lay witness

testimony unless the agency head first determines from a review of the record

that the ALJ's findings "are arbitrary, capricious or unreasonable or are not

supported by sufficient, competent, and credible evidence in the record."

N.J.S.A. 52:14B-10(c). If the Commissioner chooses to exercise his authority

to reject or modify findings, under this statute he must first "state clearly [and

with particularity] the reasons for doing so." Ibid. The Commissioner was thus

obligated in this instance to make findings to justify departing from the ALJ's

credibility assessments concerning whether A.K. engaged in repetitive conduct




                                                                            A-4290-18T1
                                        18
following the initial school bus incident and whether that conduct substantially

disrupted or interfered with N.V.'s rights.

      The Commissioner failed to follow the decision-making framework

spelled out in the APA. We therefore remand for the Commissioner to determine

whether the ALJ's findings with respect to the allegations of persistent conduct

and the impact of A.K.'s conduct on N.V. were arbitrary, capricious or

unreasonable or were not supported by sufficient, competent, and credible

evidence in the record.

      We note the ALJ provided a thorough analysis of the evidence presented

by the Board and explained in detail why she found that some of the testimony

lacked credibility. The ALJ highlighted, for example, specific errors made by

school officials in conducting the cafeteria incident investigation, and also

identified specific inconsistencies in the witness's testimony.          If the

Commissioner on remand determines that the ALJ's credibility assessment of

the relevant testimony warrants rejection, we would expect the revised final

decision to explain in comparable detail why the ALJ's assessment of the

testimony was deficient. Any such findings, in other words, must comply with

the "particularity" requirement set forth in N.J.S.A. 52:14B-10(c), so as to

permit appropriate appellate review if needed.


                                                                        A-4290-18T1
                                       19
      The remainder of petitioner's arguments asserted in the appeal lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed in part and remanded. We do not retain jurisdiction.




                                                                         A-4290-18T1
                                      20